EXHIBIT 21 HONEYWELL INTERNATIONAL INC. SUBSIDIARIES OF THE REGISTRANT Name Country or Stateof Incorporation PercentOwnership ADI-Gardiner Limited United Kingdom 100% AlliedSignal Aerospace Service Corporation Delaware 100% Elster GmbH Germany 100% Elster s.r.o. Slovakia 100% Grimes Aerospace Company Delaware 100% Hand Held Products, Inc Delaware 100% Honeywell Aerospace de México, S. de R.L. de C.V. Mexico 100% Honeywell Automation India Limited India 75% Honeywell Automotive Parts Services (Shanghai) Co., Ltd. China 100% Honeywell Aerospace Avionics Malaysia Sdn Bhd. Malaysia 100% Honeywell Aerospace UK United Kingdom 100% Honeywell Co., Ltd. Korea 100% Honeywell Control Systems Limited United Kingdom 100% Honeywell Deutschland GmbH Germany 100% Honeywell Electronic Materials, Inc. Washington 100% Honeywell Europe NV Belgium 100% Honeywell Finance LP Delaware 100% Honeywell Holdings Pty. Ltd. Australia 100% Honeywell International Sàrl Switzerland 100% Honeywell International Services SRL Romania 100% Honeywell Japan Inc. Japan 100% Honeywell Korea Ltd. Korea 100% Honeywell Limited Australia 100% HONEYWELL LIMITED / HONEYWELL LIMITÉE Canada 100% Honeywell Luxembourg Holding S.a.r.l. Luxembourg 100% Honeywell Resins & Chemicals LLC Delaware 100% Honeywell Safety Products Europe SAS France 100% Honeywell Safety Products USA, Inc. Delaware 100% Honeywell Specialty Chemicals Seelze GmbH Germany 100% Honeywell, spol. s r.o. Czech Republic 100% HONEYWELL TECHNOLOGIES Sàrl Switzerland 100% Honeywell Technology Solutions Inc. Delaware 100% Honeywell Technology Solutions Lab Pvt. Ltd. India 100% Honeywell UK Limited United Kingdom 100% Intermec Technologies Corporation Washington 100% Life Safety Distribution AG Switzerland 100% Metrologic Instruments, Inc. New Jersey 100% Novar ED&S Limited United Kingdom 100% Sigma-Aldrich Laborchemikalien GmbH Germany 100% UOP LLC Delaware 100% UOP Russell LLC Delaware 70%
